1                                                 The Honorable Robert J. Bryan

2

3

4

5

6

7
                       UNITED STATES DISTRICT COURT
8                     WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE
9
     STATE OF WASHINGTON,               CIVIL ACTION NO. 3:17-cv-05806-RJB
10
                        Plaintiff,      STATE OF WASHINGTON’S
11                                      OPPOSITION TO THE GEO GROUP,
              v.                        INC.’S MOTION FOR IN CAMERA
12                                      REVIEW AND TO ORDER THE
     THE GEO GROUP, INC.,               STATE TO FILE GEO’S EXHIBIT 231
13                                      IN NATIVE FORMAT WITHOUT
                        Defendant.      FULL PAGE REDACTIONS FOR USE
14                                      AT TRIAL
15                                      NOTE ON MOTION CALENDAR:
                                        September 25, 2020
16

17

18

19

20

21

22

23

24

25

26

     WASHINGTON’S OPPOSITION TO GEO’S               ATTORNEY GENERAL OF WASHINGTON
                                                             Civil Rights Division
     MOTION FOR IN CAMERA REVIEW AND                     800 Fifth Avenue, Suite 2000
     TO ORDER THE STATE FILE GEO’S                            Seattle, WA 98104
                                                                (206) 464-7744
     EXHIBIT 231 IN NATIVE FORMAT
1                                       I.      INTRODUCTION

2           GEO’s attempt to obtain Washington’s privileged and confidential attorney work product

3    should be rejected. Although GEO has known about the so-called “NWDC Memo” since at least

4    April 2019, when Washington disclosed it in a privilege log, GEO only now seeks to compel it

5    because GEO is following through on its litigation threat first-made in January 2020—that it

6    would seek to obtain the NWDC Memo in retaliation for Washington seeking to compel GEO

7    to produce responsive financial information. See ECF Nos. 396, 409. There is no good cause or

8    justifiable reason to consider GEO’s current motion.

9           Even if its motion is considered, the NWDC Memo is attorney client privileged and work

10   product in its purest form: It is a legal analysis prepared by Assistant Attorneys General (AAGs),

11   provided internally to other senior attorneys in the Office of the Attorney General (AGO) and to

12   a client of the AGO, the Department of Labor & Industries (L&I), which has authority to enforce

13   the Minimum Wage Act and must consider the same legal issues identified in the NWDC Memo.

14   The Court should deny GEO’s attempt to obtain Washington’s privileged and confidential legal

15   analysis that is irrelevant to the facts at issue more than a year after discovery ended.

16                              II.    PROCEDURAL BACKGROUND
17
     A.     The Court Repeatedly Rejects GEO’s Arguments That Washington’s Alleged
18          Political Motivations Are Relevant to Its Defense

19          The Court is familiar with this case and its history: Washington seeks a declaration that

20   GEO must comply with the MWA and disgorge its unjust gains from paying detainee workers

21   $1 per day for work performed at the Northwest Detention Center (NWDC). Discovery closed

22   on June 21, 2019, see ECF No. 171, and the case is set for a bifurcated trial, pending availability

23   to hold a jury trial on the MWA claim in light of the COVID-19 pandemic, to be followed by a

24   bench trial on Washington’s unjust enrichment claim. See ECF No. 388.

25          Throughout the three years of litigation, GEO has repeatedly accused Washington of

26   pursuing a politically motivated enforcement action. See ECF No. 10 at 32 (alleging that “[t]he
       STATE OF WASHINGTON’S OPPOSITION                     1              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                            800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                              Seattle, WA 98104
                                                                                       (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    current Attorney General’s political interest [is] in anti-Trump rhetoric”); ECF No. 188 at 11

2    (arguing entitlement to unclean hands where “[t]he State’s decision to wait until a claim against

3    GEO was politically beneficial calls into question the State’s motivations and ability to recover

4    in equity”). In short, GEO’s argument is that Washington’s position as to whether the MWA

5    applied to the NWDC changed in 2017 for political reasons and that L&I’s differing position in

6    2014 proves it. Id. As part of these efforts, GEO has repeatedly referred the Court to the same

7    set of L&I email communications from 2014 indicating that L&I employees mistakenly

8    determined, in response to a technical question from the Governor’s Office and outside

9    advocates, that they would not be able to enforce the MWA as applied to detainees at NWDC.

10   See ECF No. 403 at 5; see also, ECF No. 131 (attaching 2014 emails from L&I); ECF No. 183

11   at 8-9 (recapping 2014 emails); ECF No. 188 at 7, 11 (citing same to support unclean hands and

12   laches arguments); ECF No. 300 (attaching 2014 L&I emails).

13          However, the Court repeatedly and rightfully has refused to consider GEO’s arguments

14   regarding Washington’s reasons for filing this lawsuit or L&I’s prior emails as a defense to

15   Washington’s claims. After explicit consideration of the L&I emails, the Court dismissed GEO’s

16   defenses of laches and unclean hands, reasoning that, even if L&I did know about GEO’s MWA

17   practices in 2014, a three year delay in filing this enforcement action does not defeat

18   Washington’s claims. See ECF No. 202. Six months later, the Court similarly rejected GEO’s

19   attempt to reopen discovery against state agencies, including L&I, based on similar arguments.

20   See ECF No. 322, 326. And, finally, in January 2020, the Court granted Washington’s motions

21   in limine (MILs) to exclude evidence of the AGO’s prosecutorial discretion as well as L&I’s

22   prior history of enforcement at the NWDC. See ECF Nos. 357, 374; Declaration of Marsha Chien

23   in Support of State of Washington’s Opposition to GEO’s Motion for In Camera Review (Chien

24   Decl.) ¶ 3, Ex. A at 6:23-7:1 (transcript excerpts of the Apr. 13, 2020 hearing on MILs).

25   B.     The NWDC Memo at Issue
26          GEO nevertheless seeks the so-called “NWDC Memo” to continue its arguments that
       STATE OF WASHINGTON’S OPPOSITION                   2             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                         800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                           Seattle, WA 98104
                                                                                    (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    this action is politically motivated. ECF No. 403 at 5, 9. AAGs drafted the NWDC Memo, which

2    analyses legal claims and strategy relating to enforcement of the MWA against GEO for work

3    detainees perform while held at the NWDC. Chien Decl. ¶ 4. The NWDC Memo was drafted in

4    the summer of 2017 in anticipation of this litigation, filed shortly thereafter, on September 20,

5    2017, and in consultation with AAGs that represent L&I. Id. ¶ 5. After it was completed, the

6    NWDC Memo was provided to senior officials in the AGO, and three days before the complaint

7    was filed, one of the AAGs litigating this case provided it to Tammy Fellin of L&I. Id. ¶ 6, Ex. B.

8    L&I enforces the MWA, is a client of the AGO, and needed to understand the legal analysis

9    supporting MWA enforcement in federal immigration detention centers as the issue had, as GEO

10   repeatedly points out, previously come up in 2014. Id. Afterwards, the NWDC Memo was used

11   by L&I employees tasked with enforcing the MWA to understand their ability to enforce the

12   MWA against GEO. See ECF No. 300 at 101; see Chien Decl. ¶ 7, Ex. C (Grice Dep.) at 91:4-

13   6, 98:18-25, 99:23-100:1 (recognizing that the NWDC Memo provides legal advice as to how

14   the MWA may apply at the NWDC and that L&I staff utilized that advice in 2018 when

15   considering issues related to MWA enforcement at NWDC).

16              GEO now seeks to compel the NWDC Memo, wildly assuming that it was drafted “to

17   convince the . . . media and the public why the AG should take it upon himself to sue GEO using

18   public resources.” ECF No. 403 at 11. Not so—and GEO knows it. Washington provided a

19   privilege log to GEO on April 26, 2019, Chien Decl. ¶ 8, Ex. D. The documents Washington

20   listed on its log included, among others, internal communications between AAGs within the

21   AGO regarding the legal analysis on issues in this case for more than one month before this case

22   was filed, including not only AAGs from the Civil Rights Division, but AAGs who regularly

23   advise L&I, as well. Additionally, the privilege log specifically identified the NWDC Memo and

24   email between AAG La Rond Baker and Tammy Fellin of L&I that is the subject of GEO’s

25   motion.1 See id. (privilege log sent Apr. 26, 2019).

26   1
         The log inadvertently identified the documents as being dated 9-19-2017 rather than 9-18-2017.
          STATE OF WASHINGTON’S OPPOSITION                            3               ATTORNEY GENERAL OF WASHINGTON
                                                                                                 Civil Rights Division
          TO GEO’S MOTION FOR IN CAMERA                                                      800 Fifth Avenue, Suite 2000
          REVIEW AND TO ORDER THE STATE TO                                                        Seattle, WA 98104
                                                                                                    (206) 464-7744
          FILE GEO’S EXHIBIT 231 IN NATIVE
          FORMAT
1           After receiving the privilege log, GEO followed up with Washington’s counsel raising

2    perceived concerns with the privilege log and other agency discovery issues, including questions

3    seeking additional information about the log entries for the NWDC Memo and associated emails.

4    See ECF No. 216-9 (May 14, 2019 letter from S. Armstrong to L. Baker) at 2-3. In response, on

5    May 20, 2019, Washington clarified that the privilege log entries GEO asked about referred to

6    “legal memos regarding the Northwest Detention Center that were drafted by Assistant

7    Attorneys General, provided to leadership in the Attorney General’s Office, housed in the shared

8    drive of the Attorney General’s Office and withheld on the basis of attorney-client privileged.”

9    ECF No. 216-11 (May 20, 2019 letter from L. Baker to S. Armstrong).

10          Shortly after, on May 24, 2019, GEO moved to compel discovery related to L&I,

11   including certain challenges to Washington’s common interest entries on its privilege logs. ECF

12   No. 215. GEO nowhere identified the NWDC Memo in that motion or challenged Washington’s

13   privilege designation, despite having Washington’s privilege log and discussing the specific

14   entries for the NWDC Memo before filing. Id.; Chien Decl. ¶ 9. Washington opposed the motion,

15   arguing the information requested, including Washington’s interpretation of federal and/or state

16   wage laws, was not responsive to any RFP GEO had issued and not relevant. ECF No. 219 at 8.

17   The Court agreed and denied GEO’s motion, recognizing that GEO “failed to identify a specific

18   response for production to which the State did not respond” and finding that GEO failed to

19   demonstrate that the requested discovery was relevant and proportional to the needs of the case.

20   ECF No. 243 at 5-6. Although GEO filed a Public Record Request (PRR) with L&I and obtained

21   a redacted version of the NWDC Memo in August 2019, discovery closed in both this case and

22   the related Nwauzor action without GEO raising the NWDC Memo again.

23   C.     GEO’s Reasons for Seeking to Compel the NWDC Memo Now
24          GEO next raised the issue of the NWDC Memo to Washington over six months later on

25   January 17, 2020. As part of communications regarding Washington’s request for GEO’s Letter

26   to ICE and related financial calculations, GEO asserted, for the first time, a challenge to
       STATE OF WASHINGTON’S OPPOSITION                  4             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                        800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                          Seattle, WA 98104
                                                                                   (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    Washington’s privilege designations of the NWDC Memo in an attempt to dissuade Washington

2    from filing its own motion to compel. Specifically, GEO’s counsel stated, in an email about

3    GEO’s financial materials, including the GEO Letter to ICE at issue in Washington’s recent

4    motion: “Please know that should the State file a motion seeking to unredact the letter to ICE,

5    GEO will likewise move to unredact the attached document.” ECF No. 397-9 at 2; see Chien

6    Decl. ¶ 10, Ex. E (Jan. 17, 2020 email from GEO counsel, attaching the NWDC Memo as

7    Wonhoff Ex. 263) (emphasis added).

8           On August 20, 2020, Washington moved to compel GEO to produce its Letter to ICE

9    and the underlying financial calculations upon which it was based. ECF Nos. 396, 405. The

10   Court granted Washington’s motion on September 14, 2020, noting that the timing of

11   Washington’s motion was “well explained in Plaintiff’s pleadings and are justified by the

12   circumstances presented.” ECF No. 409 at 2. Two weeks after Washington moved to compel

13   production of this financial information, GEO filed its motion to compel an unredacted NWDC

14   memo. See ECF No. 396, 403. Prior to filing the instant motion, GEO did not contact Washington

15   to meet and confer pursuant to LCR 37.

16                                       III.   ARGUMENT

17          Washington respectfully requests that the Court deny GEO’s motion. First, GEO was not

18   merely dilatory and its motion is not merely late. The motion was—according to GEO’s own

19   counsel—filed not because the information is needed, but solely in response to Washington

20   separately seeking GEO’s financial documents. Because it is a retaliatory litigation tactic and

21   GEO does not even attempt to establish good cause for consideration of its belated motion, the

22   Court should deny it summarily. Even if the Court does consider GEO’s motion, however, the

23   NWDC Memo GEO seeks is privileged, constitutes attorney work product, and is not relevant.

24   Nothing in GEO’s motion warrants an order modifying the case schedule and requiring

25   production of the unredacted NWDC Memo.

26
       STATE OF WASHINGTON’S OPPOSITION                  5             ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                        800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                          Seattle, WA 98104
                                                                                   (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    A.     No Good Cause Exists to Consider GEO’s Motion at This Stage of the Case

2           GEO’s motion should be denied because it is untimely and no good cause exists to

3    consider it. A court may, in its discretion, consider a motion out of time for “good cause.” Fed.

4    R. Civ. P. 16(b)(4); LCR 16(b)(6). Good cause may exist, as it did in Washington’s recent motion

5    to compel, where new evidence is discovered that could not reasonably have been discovered

6    earlier. See ECF No. 396. It does not exist, however, due to a party’s tactical decision to refrain

7    from seeking the relief at issue until years or months later. MMMT Holdings Corp. v. NSGI

8    Holdings, Inc., No. C12-01570RSL, 2014 WL 2573290, at *4 (W.D. Wash. June 9, 2014); see

9    Jasnosz v. J.D. Ott Co., No. C09-09552JLR, 2011 WL 3563345, at *3 (W.D. Wash. Aug. 12,

10   2011) (recognizing lack of good cause where moving party “provided no explanation as to why

11   he had not brought a motion to compel within the time limits provided”).

12          Here, GEO nowhere argues that there is good cause—or any justifiable reason—for the

13   timing of its motion. Cf. ECF No. 403. Nor could it: GEO was not diligent in pursing the relief

14   it now seeks. It could easily have filed the instant motion long ago if it believed that it had a

15   basis to obtain the NWDC Memo in discovery. As detailed above, GEO and Washington

16   discussed the privileged nature of the NWDC Memo in May 2019, before the close of discovery.

17   See ECF Nos. 216-9, 216-11. Yet, GEO did not challenge the privilege designation of, or seek

18   to compel, the NWDC Memo. Moreover, as GEO’s motion makes clear, GEO separately

19   obtained the redacted NWDC memo and accompanying email via PRR to L&I. See ECF No.

20   300 at 101-13 (attaching Wonhoff Ex. 263, marked Aug. 22, 2019). GEO not only used the

21   redacted NWDC Memo and L&I emails at length in depositions of L&I representatives, see ECF

22   No. 300 at 50-55, GEO filed a brief making the same accusations against the AGO it now

23   presents here. See, e.g., ECF No. 299 at 11-13 (Sept. 10, 2019); ECF No. 300 at 47 (Sept. 10,

24   2019) (deposition testimony of L&I representative on Sept. 5, 2019 about NWDC Memo); see

25   id. at 101-13. Yet GEO offers no explanation why, despite having the document, knowledge

26   about its basic contents, and a privilege log identifying it as privileged more than a year ago,
       STATE OF WASHINGTON’S OPPOSITION                    6              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                           800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                             Seattle, WA 98104
                                                                                      (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    GEO waited until now to file the instant motion.

2           Although it is clear GEO does not require the unredacted NWDC Memo for its defense,

3    the Court need not guess about why GEO filed the instant motion now. On January 17, 2020,

4    GEO explicitly threatened to bring this motion if, and only if, Washington sought the Court’s

5    involvement in requiring GEO to produce relevant and responsive financial information that

6    GEO was withholding. See Chien Decl. ¶ 10, Ex. E (GEO’s Jan. 17, 2020 email). Since

7    Washington filed its recent and successful motion seeking GEO’s financial materials based on

8    newly obtained deposition testimony from GEO’s CFO, GEO appears to want to follow through

9    on its threat. GEO’s own motion suggests that it was filed not because GEO truly needs the

10   NWDC memo, but is in fact a response to Washington’s own motion seeking GEO’s financial

11   information. See ECF No. 403 at 2 (asking the Court consider its request “should this Court find

12   it appropriate to reopen discovery in response to the State’s recently filed motion.”).

13          But Washington’s motion did not seek to re-open discovery. Nor did the Court order the

14   re-opening of discovery. The Court limited its order to compelling GEO to produce certain

15   documents no later than September 18, 2020, as a supplement to GEO’s prior productions. ECF

16   No. 409 at 2. Unlike the “circumstances presented” in Washington’s motion, which warranted

17   relief, id., no new evidence exists to warrant consideration of GEO’s untimely motion here. GEO

18   repeatedly made the decision that it did not in fact need the unredacted NWDC Memo. The Court

19   should therefore reject GEO’s litigation tactic and deny GEO’s motion for lack of good cause.

20   B.     The NWDC Memo Is Attorney-Client Privileged and Attorney Work Product

21          Even if the Court does consider GEO’s motion, Washington respectfully urges the Court

22   to deny it. The NWDC Memo exemplifies the type of document that is protected by the attorney-

23   client privilege and attorney work product protections: It is a legal analysis prepared by Assistant

24   Attorneys General regarding the application of the MWA to detainee work at the NWDC,

25   prepared in anticipation of litigation, and shared with a client agency to provide legal advice and

26   inform their dual enforcement of the MWA.
       STATE OF WASHINGTON’S OPPOSITION                    7              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                           800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                             Seattle, WA 98104
                                                                                      (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1            1.       The NWDC Memo Is an Attorney-Client Privileged Communication

2            Attorney-client privilege protects confidential communications between an attorney and

3    client for the purposes of obtaining legal advice. In re Grand Jury Investigation, 974 F.2d 1068,

4    1070 (9th Cir. 1992). “The attorney-client privilege is the oldest of the privileges for confidential

5    communications known to the common law.” Upjohn Co. v. United States, 449 U.S. 383, 389

6    (1981). “Its purpose is to encourage full and frank communication between attorneys and their

7    clients and thereby promote broader public interests in the observance of law and administration

8    of justice. The privilege recognizes that sound legal advice or advocacy serves public ends[.]”

9    Id. As such, the attorney-client privilege protects the “two-way street” of confidential

10   communications between attorneys and clients, United States v. Bauer, 132 F.3d 504, 507-08

11   (9th Cir. 1997), and necessarily includes communications containing “an attorney’s advice.”

12   United States v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996); United States v. ChevronTexaco

13   Corp., 241 F. Supp. 2d 1065, 1069 (N.D. Cal. 2002) (“[I]t is widely accepted that the privilege

14   encompasses not only (qualifying) communications from the client to her attorney but also

15   communications from the attorney to her client in the course of providing legal advice.”).

16           As relevant here, the attorney-client privilege extends to governmental agencies and

17   government employees who receive advice from government lawyers,2 where the government

18   shows that the “documents involved the provision of specifically legal advice or that they were

19   intended to be confidential and were kept confidential.” Our Children's Earth Found. v. Nat'l

20   Marine Fisheries Serv., 85 F. Supp. 3d 1074, 1086-87 (N.D. Cal. 2015) (citations omitted). The

21   privilege applies when legal advice is sought or provided “from a professional legal advisor in

22   [her] capacity as such.” Chen, 99 F.3d at 1501. A government agency’s legal analysis

23   memoranda, and the legal advice contained within it, “embody the quintessential type of

24   attorney-client communications meant to be protected by the attorney-client privilege.”

25   2
       GEO’s citation to the Rule of Professional Conduct 1.13(h) to suggest otherwise is inapposite. See ECF No. 403
     at 8. RPC 1.13(h) identifies the government client for lawyers who are not a public officer or employee. All of the
26   AAGs referenced here are public officers or employees.
        STATE OF WASHINGTON’S OPPOSITION                            8               ATTORNEY GENERAL OF WASHINGTON
                                                                                                Civil Rights Division
        TO GEO’S MOTION FOR IN CAMERA                                                       800 Fifth Avenue, Suite 2000
        REVIEW AND TO ORDER THE STATE TO                                                         Seattle, WA 98104
                                                                                                   (206) 464-7744
        FILE GEO’S EXHIBIT 231 IN NATIVE
        FORMAT
1    CP Salmon Corp. v. Pritzker, 238 F. Supp. 3d 1165, 1174 (D. Alaska 2017). “To conclude

2    otherwise would only serve to chill agency attorneys from providing candid advice to agency

3    decision-makers for fear that anything they communicate in an internal legal memorandum

4    would later be subject to disclosure.” Id.

5           In the Ninth Circuit, an eight-part test establishes attorney-client privilege:

6           (1) When legal advice of any kind is sought (2) from a professional legal adviser
            in his or her capacity as such, (3) the communications relating to that purpose,
7           (4) made in confidence (5) by the client, (6) are, at the client's instance,
            permanently protected (7) from disclosure by the client or by the legal adviser
8           (8) unless the protection be waived.
9    United States v. Martin, 278 F.3d 988, 999 (9th Cir. 2002). Washington meets each of these

10   elements establishing the NWDC Memo as an attorney-client privileged communication.

11          First, the NWDC Memo conveys legal advice: It is a legal analysis prepared by AAGs

12   regarding enforceability of the MWA as applied to the NWDC. Second, the advice was prepared

13   by AAGs assigned to the Civil Rights Division, in consultation with AAGs assigned to the L&I

14   Division, all of whom are attorneys acting in their official capacities on behalf of the State. See

15   Chien Decl. ¶ 8; Ex. D (privilege log documenting CRD AAGs communications re: NWDC

16   Memo in August 2017 with James Mills, L&I AAG). Third, the NWDC Memo relates to, and

17   contains, legal advice regarding the application of the MWA to detainee labor at the NWDC,

18   communicated to L&I given the agency’s enforcement work. Chien Decl. ¶5-6. Fourth, the

19   information conveyed in the NWDC Memo was made in confidence, as evidenced by the

20   privilege notice on the Memo, in the file name of the document, and in the accompanying notice

21   of privilege and confidentiality in the transmission email. See ECF No. 403 at 17; Chien Decl.

22   ¶ 6 (showing the NWDC Memo is marked “ATTORNEY CLIENT PRIVILEGED

23   COMMUNICATIONS” and “CONFIDENTIAL”). Fifth, the communication is from an AAG

24   in the Attorney General’s Office and was provided to one of its client agencies, L&I. ECF No.

25   403 at 17; Chien Decl. ¶ 5-6. Sixth, the client agency has asserted that the NWDC Memo is

26   protected by the attorney-client privilege and redacted it in response to a PRR. See ECF No. 403
       STATE OF WASHINGTON’S OPPOSITION                    9              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                           800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                             Seattle, WA 98104
                                                                                      (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    at 17-28. Seventh, the attorney-client privilege is, therefore, claimed by both the legal advisors,

2    the AAGs, on the privilege log, and by the client, L&I, through its redactions and in response to

3    a PRR. Id. Eighth, and finally, the privilege has not been waived: L&I used the NWDC Memo

4    internally when using it to determine how to consider certain complaints, and neither L&I nor

5    the AGO have waived the privilege by sharing it outside the agency.

6            GEO nevertheless asserts the attorney-client privilege never existed, or has been waived

7    by AAGs providing the legal advice memo to a client agency, L&I, without establishing any

8    evidence that the AAGs or L&I shared it with a third party.3 ECF 403 at 10. Sharing attorney-

9    client communications with an outside third party “destroys the confidentiality of the

10   communications and the privilege protection that is dependent upon that confidentiality.” Nidec

11   Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 578 (N.D. Cal. 2007). Here, the NWDC Memo

12   retains its privilege, because it was provided in confidence, marked “attorney-client privileged,”

13   and that privilege has been maintained by both the AGO and L&I thereafter, even in response to

14   PRRs. See Martin, 278 F.3d at 999; cf. United States v. Ruehle, 583 F.3d 600, 609 (9th Cir. 2009)

15   (communications were not “made in confidence,” but for the purpose of disclosure to outside

16   auditors); United States v. Richey, 632 F.3d 559, 567 (9th Cir. 2011) (communication related to

17   appraisal and value of easement and for submission to the IRS was not made for the purpose of

18   providing legal advice). As a legal matter, there also is no possibility of waiver, as lower level

19   employees cannot waive the attorney-client privilege. “[T]he power to waive the corporate

20   attorney-client privilege rests with the corporation's management and is normally exercised by

21   3
       Even if the Court concluded that the specific AAGs that drafted the NWDC Memo waived attorney-client privilege
     in disclosing it to L&I, the memo is still protected under the common interest doctrine, which is an exception to
22   waiver and allows “attorneys for different clients pursuing a common legal strategy to communicate with each
     other.” In re Pac. Pictures Corp., 679 F.3d 1121, 1129 (9th Cir. 2012). Here, there is an on-going and joint effort
23   between AAGs in the Civil Rights Division and L&I Divisions of the AGO to develop a common legal strategy
     regarding enforcement of the MWA at the NWDC. Indeed, as shown by L&I’s PRR responses to GEO’s request,
24   all AAGs and the L&I staff involved agreed to hold all the legal strategy contained in the NWDC Memo
     confidential. Contrary to GEO’s assertions otherwise, see ECF No. 403 at 10-11, Sanders v. Washington directly
25   supports application of the common interest doctrine here. 240 P.3d 120, 127, 133-34 (Wash. 2010) (concluding
     AGO could claim documents were privileged “even if it shared them with other agencies” under the common
26   interest doctrine).
        STATE OF WASHINGTON’S OPPOSITION                             10             ATTORNEY GENERAL OF WASHINGTON
                                                                                                Civil Rights Division
        TO GEO’S MOTION FOR IN CAMERA                                                       800 Fifth Avenue, Suite 2000
        REVIEW AND TO ORDER THE STATE TO                                                         Seattle, WA 98104
                                                                                                   (206) 464-7744
        FILE GEO’S EXHIBIT 231 IN NATIVE
        FORMAT
1    its officers and directors.” Chen, 99 F.3d at 1502 (quoting Commodity Futures Trading

2    Comm'n v. Weintraub, 471 U.S. 343, 348 (1985)). Finally, GEO’s “sword-shield” argument is

3    similarly unpersuasive. Washington has not put its own legal advice at issue and does not rely

4    on the memo to prove its claims. To the contrary, GEO, and only GEO, seeks to use the NWDC

5    Memo so that it can argue this enforcement action is “politically motivated.” See ECF No. 403

6    at 9.

7            2.     The NWDC Memo Is Attorney Work Product
8            The “work product doctrine is a ‘qualified privilege’ that protects ‘certain materials

9    prepared by an attorney acting for his client in anticipation of litigation.’” Hernandez v.

10   Tanninen, 604 F.3d 1095, 1100 (9th Cir. 2010) (quoting United States v. Nobles, 422 U.S. 225,

11   237-38 (1975)). Here, GEO effectively admits that the document it seeks is work product

12   privileged as it recognizes the AAGs prepared the NWDC Memo in anticipation of litigation.

13   ECF No. 403 at 8-10. GEO seeks the NWDC Memo anyway, claiming it is in search of “similar

14   facts” between the 2014 and 2017 analysis. Id. GEO’s argument is misplaced. While the work-

15   product privilege does not allow withholding of “relevant and non-privileged facts [that] remain

16   hidden in an attorney’s file,” Hickman v. Taylor, 329 U.S. 495, 511 (1947), GEO has provided

17   no evidence that there are any such facts here, as the NWDC Memo is pure legal analysis

18   prepared by attorneys in anticipation of litigation.

19           Even if the Court found the attorney-client privilege was waived by providing it to a

20   client agency, which it should not, “[o]ne may waive the attorney-client privilege without

21   waiving the work product privilege,” because “[t]he work product rule is not based on the

22   confidentiality of the attorney-client relationship, and it does not disappear when the balloon

23   wall of confidentiality is breached unless the breach ‘has substantially increased the

24   opportunities for potential adversaries to obtain the information.’” Goff v. Harrah's Operating

25   Co., 240 F.R.D. 659, 661 (D. Nev. 2007) (citing Charles A. Wright et al., Federal Practice and

26   Procedure: Civil § 2024, 369 & n.52 (2d ed. 1994)); see also In re EchoStar Commc’ns,
       STATE OF WASHINGTON’S OPPOSITION                     11         ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                        800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                          Seattle, WA 98104
                                                                                   (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    448 F.3d 1294, 1301 (Fed. Cir. 2006) (“work product waiver is not a broad waiver of all work

2    product related to the same subject matter like the attorney-client privilege”). As such, the

3    NWDC Memo is work product and it should not be disclosed.

4    C.     The NWDC Memo Is Neither Relevant nor Responsive

5           Finally, even if GEO’s motion was not procedurally barred and the NWDC Memo was

6    not privileged, the NWDC Memo is not responsive to RFPs GEO issued nor relevant, and if

7    GEO uses it as it says it intends to, will contravene the Court’s Orders on Washington’s MILs.

8           First, GEO fails to identify a discovery request to which the NWDC memo was

9    responsive and therefore that it should have ever been produced at all. Indeed, this is the same

10   problem with GEO’s demands the Court cited the last time it denied GEO’s attempt to compel

11   documents related to the “State’s assessment of federal and/or state law as it relates to the

12   operation of work programs, including the use of contractors.” See ECF No. 243 at 5-6 (denying

13   GEO motion to compel additional state agency documents from L&I). Second, as the Court held

14   previously, discovery about the State’s assessment of federal and/or state law as it relates to the

15   operation of work programs is not relevant and is not proportional to the needs of the case. Id.

16   The NWDC Memo nowhere bears on GEO’s practices as a factual matter, and it was not

17   communicated to GEO such that GEO could have relied on it in determining whether to pay

18   detainees $1 or more for the work they perform. Indeed, the memo is no more relevant to the

19   claims as “evidence” than the briefs filed on the docket in this case. Third, the Court has already

20   barred GEO from presenting evidence or argument regarding the State’s prosecutorial discretion,

21   including GEO’s assertions that this case is politically motivated, and L&I’s prior history of

22   enforcement at the NWDC. See ECF No. 357 at 1-4, 10; Chien Decl. ¶ 3, Ex. A (orders on MILs

23   No. 1 and 5). There is no need for GEO to present the unredacted NWDC Memo to argue that

24   which is barred, as GEO proposes in its motion. See ECF No. 403 at 5, 9.

25                                       IV.     CONCLUSION

26          For the foregoing reasons, Washington requests that the Court deny GEO’s motion.
       STATE OF WASHINGTON’S OPPOSITION                   12              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                           800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                             Seattle, WA 98104
                                                                                      (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1    Dated this 21st day of September 2020.

2                                             Respectfully submitted,

3                                             ROBERT W. FERGUSON
                                              Attorney General of Washington
4

5                                             s/ Andrea Brenneke
                                              MARSHA CHIEN, WSBA No. 47020
6
                                              ANDREA BRENNEKE, WSBA No. 22027
7                                             LANE POLOZOLA, WSBA No. 50138
                                              PATRICIO A. MARQUEZ, WSBA No. 47693
8                                             Assistant Attorneys General
                                              Office of the Attorney General
9                                             800 Fifth Avenue, Suite 2000
                                              Seattle, WA 98104
10
                                              (206) 464-7744
11                                            marsha.chien@atg.wa.gov
                                              andrea.brenneke@atg.wa.gov
12                                            lane.polozola@atg.wa.gov
                                              patricio.marquez@atg.wa.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26
       STATE OF WASHINGTON’S OPPOSITION             13            ATTORNEY GENERAL OF WASHINGTON
                                                                           Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                   800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                     Seattle, WA 98104
                                                                              (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the CM/ECF system.

5

6    Dated this 21st day of September 2020, in Seattle, Washington.

7

8                                                CAITILIN HALL
                                                 Legal Assistant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
       STATE OF WASHINGTON’S OPPOSITION                               ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
       TO GEO’S MOTION FOR IN CAMERA                                       800 Fifth Avenue, Suite 2000
       REVIEW AND TO ORDER THE STATE TO                                         Seattle, WA 98104
                                                                                  (206) 464-7744
       FILE GEO’S EXHIBIT 231 IN NATIVE
       FORMAT
